 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    DONTE MCCLELLON,

 8                                  Plaintiff,               CASE NO. C18-0978-JCC

 9           v.
                                                             MINUTE ORDER
10    CITIGROUP GLOBAL MARKETS, INC.,

11                                  Defendant.

12

13          The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

14   Theiler, United States Magistrate Judge:

15          Plaintiff’s motion to proceed in forma pauperis (IFP) on appeal (Dkt. 37) is deficient.

16   Pursuant to Federal Rule of Appellate Procedure (FRAP) 24(a)(1)(A), plaintiff must submit an

17   affidavit showing “in the detail prescribed by Form 4 of the Appendix of Forms” to the FRAP his

18   inability to pay fees and costs. Plaintiff is directed to complete and return Form 4 within twenty

19   (20) days of the date of this Minute Order. Failure to comply may result in denial of the IFP

20   motion. The Clerk is directed to send copies of this Minute Order and a copy of Form 4 to plaintiff.

21          DATED this 4th day of April, 2019.

22                                         WILLIAM M. MCCOOL, Clerk

23                                               By:   s/ Tomas Hernandez
                                                         Deputy Clerk

     MINUTE ORDER
     PAGE - 1
